Filed 5/23/16 Portfolio Recovery Associates v. Majano CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


PORTFOLIO RECOVERY
ASSOCIATES, LLC,
                                                                       G051653
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. 30-2014-00706576)
         v.
                                                                       OPINION
CELFA NORMA MAJANO,

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Kirk H.
Nakamura, Judge. Affirmed.
                   Remer, DiVincenzo & Griffith and Joseph P. DiVincenzo for Defendant
and Appellant.
                   Hunt & Henriques, Kurtiss A. Jacobs and Jessica Danielski for Plaintiff and
Respondent.
                                           INTRODUCTION
                 Celfa Majano appeals from a judgment awarded to Portfolio Recovery
Associates, LLC (Portfolio) as the owner of her credit card debt of over $30,000. On
appeal, she disputes neither the existence nor the amount of the debt. Instead, she asserts
that Portfolio did not submit enough evidence at trial to support its entitlement to collect.
The case was tried to the court, and there is no transcript of the proceedings.
                 There is not much we can do without a reporter’s transcript when the
appellant challenges the sufficiency of the evidence. The law is clear in California that in
the absence of a reporter’s transcript the evidence is conclusively presumed to support the
judgment. Accordingly we must affirm.
                                                  FACTS
                 Majano applied for an Auto Club Visa credit card. The application itself is
undated, but exhibits admitted at trial stated that the account was opened in November
2000. By March 2011, Majano owed nearly $29,000 on the card. She made monthly
payments of $1,000 to $1,200 between March and August 2011 then stopped making
payments completely. The last billing statement, dated April 2012, showed an unpaid
balance of nearly $34,000. Each billing statement from this period included the sentence
                                                                                       1
“This account is issued and administered by FIA Card Services, N.A.”
                 Portfolio sued Majano on common counts for $33,954 in February 2014. It
alleged it had purchased the account “from the original creditor or its successor(s) in
interest.”
                 The matter was tried to the court on January 20, 2015. It was not reported;
the parties stipulated to waive a reporter. A witness, identified in Portfolio’s witness list
as a custodian of records, testified on Portfolio’s behalf, and certain business records


        1
                 An exhibit admitted at trial stated, “FIA Card Services, N.A. is a wholly owned subsidiary of
Bank of America Corporation and is successor in interest to MBNA America Bank NA, Fleet Bank (RI), and Bank
of America, National Association (USA).”


                                                       2
were admitted into evidence without objection. Among these were a bill of sale and
assignment of loans agreement between Portfolio and FIA Card Services N.A., dated
March 29, 2013. Majano’s debt was among the loans transferred to Portfolio. The credit
card billing statements between March 2011 and April 2012 were admitted. Majano,
representing herself, also testified. Both sides presented closing arguments. The court
awarded judgment in Portfolio’s favor in the amount of $33,954 plus costs of $494, for a
total judgment of $34,448. Majano has appealed from the judgment.
                                      DISCUSSION
              Majano’s appeal boils down to a challenge to the sufficiency of the
evidence of the chain of title to her debt between the Auto Club and Portfolio. But
without a reporter’s transcript – which the parties waived at trial – we must presume the
evidence supporting this chain was sufficient. “Where no reporter’s transcript has been
provided and no error is apparent on the face of the existing appellate record, the
judgment must be conclusively presumed correct as to all evidentiary matters. To put it
another way, it is presumed that the unreported trial testimony would demonstrate the
absence of error. [Citation.] The effect of this rule is that an appellant who attacks a
judgment but supplies no reporter’s transcript will be precluded from raising an argument
as to the sufficiency of the evidence. [Citations.]” (Estate of Fain (1999) 75 Cal.App.4th
973, 992; see Aguilar v. Avis Rent-a-Car Sys. (1996) 50 Cal.App.4th 28, 35.) As the rule
applies to this case, we must presume, conclusively, that the testimony of Portfolio’s trial
witness and the documents admitted at trial established the necessary links between the
Auto Club, FIA Card Services, and Portfolio.
              Majano did not address the effect the lack of a reporter’s transcript would
have on her appeal in her opening brief. Her sole reference to this effect in her reply
brief is a citation to a Maryland case brought in small claims court that relied on specific
Maryland statutes for debt collection in those courts. (Bartlett v. Portfolio Recovery
Assocs., LLC (2014) 438 Md. 255, 274-275.) The rule in California, however, is quite

                                              3
clear. Without a reporter’s transcript, a challenge to the sufficiency of the evidence to
support a judgment is doomed to failure.
                                      DISPOSITION
              The judgment is affirmed. Respondent is to recover its costs on appeal.




                                                  BEDSWORTH, ACTING P. J.

WE CONCUR:



IKOLA, J.



THOMPSON, J.




                                             4